Citation Nr: 1119897	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  The Veteran's decorations include the Combat Infantry Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied service connection for a low back disability, peripheral neuropathy of the left leg, peripheral neuropathy of the left arm, and erectile dysfunction.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2007.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2009, the Board dismissed the claims for service connection for peripheral neuropathy of the left leg, for peripheral neuropathy of the left arm, and for erectile dysfunction, and remanded the claim for service connection for a low back disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 





REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

On November 2009 remand, the Board directed that the Veteran be scheduled for a VA orthopedic examination, by an appropriate physician, at a VA medical facility, in order to obtain an etiology opinion.  The Veteran underwent VA orthopedic examination in April 2010.  Unfortunately, the April 2010 examination report does not adequately resolve the question of whether the Veteran's current low back disability had its onset in or is medically related to service.  

While the examiner opined that the Veteran's current low back disability was at least as likely as not related to service, it appears that the opinion is based on an inaccurate factual premise.  In particular, the examiner did not consider the Veteran's significant post-service medical history when rendering his opinion.  The examiner stated that the Veteran assured him that there were no intervening injuries (such as a car accident) that could account for the Veteran's current low back disability.  The Board notes that the medical treatment records reflect a February 1996 hospital report in which the Veteran was diagnosed with back strain following a car accident.  The February 1996 hospital treatment report stated that the Veteran twisted to avoid injury, causing a back strain.  Additionally, a March 2004 treatment report noted that the Veteran did not seek treatment for his back following service until his "twisting" injury, 6 or 7 years ago.  It is clear from the April 2010 examination report that the examiner did not consider the Veteran's February 1996 automobile accident and the resulting back injury when rendering his opinion.

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the April 2010 examination report for an addendum opinion to address the Veteran's significant post-service medical history.  In particular, the examiner should discuss the February 1996 car accident and diagnosis of back strain, as well as the March 2004 treatment report.  The examiner should specifically state what effect (if any) this medical evidence has on his April 2010 etiology opinion.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If another examination is scheduled, the Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a low back disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record also reflects that there may be  outstanding VA medical records pertinent to the claim.  The claims file contains VA medical records from the VA Medical Center (VAMC) in Denver, Colorado, dated through December 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Denver VAMC any outstanding records of evaluation and/or treatment of the Veteran's back,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Denver VAMC any outstanding records of evaluation and/or treatment of the Veteran's back,  since December 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in April 2010 for an addendum opinion.  The physician  should consider the Veteran's February 1996 hospital report and the diagnosis of back strain, as well as the March 2004 treatment report, and discuss what effect (if any) the Veteran's car accident has on the  physician's April 2010 opinion.  He should then set forth his complete rationale for the conclusions reached.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current low back disability had its onset in or is medically related to service.  

Any opinion offered should reflect consideration of the Veteran's documented medical history.  In particular, the physician  should consider the service treatment records, the February 1996 hospital record (reflecting lumbar strain after a car accident), and the March 2004 treatment report (reflecting a "twisting" injury 6-7 years prior).

The physician  should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

